                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  PHILIP G. DUGGER,                                   Case No. 21-cv-04367-VC (PR)
                  Petitioner,                         ORDER DENYING MOTION TO
                                                      TRANSFER VENUE;
            v.                                        TRANSFERRING PETITION TO
                                                      EASTERN DISTRICT OF
  K. ALLISON,                                         CALIFORNIA
                  Respondent.                         Dkt. No. 4



        Philip G. Dugger, an inmate at the California Correctional Institution in Tehachapi, files a

pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the Board of

Parole Hearings’ decision denying him parole. Dugger also moves for a change in venue.

        The petition indicates that Dugger was convicted in the Orange County Superior Court,

which is located in the Central District of California. Dugger is incarcerated in Tehachapi,

which is located in the Eastern District of California.

        Venue is proper in a habeas action in either the district of confinement or the district of
conviction. 28 U.S.C. § 2241(d). However, if the petition challenges the manner in which a

sentence is being executed, e.g., if it involves parole or time credits claims, the district of

confinement is the preferable forum. Habeas L.R. 2254-3(b)(2); Dunne v. Henman, 875 F.2d

244, 249 (9th Cir. 1989).

        Dugger is challenging the Board’s decision, which involves the execution of his sentence.

Therefore, the proper venue for his petition is the Eastern District of California where Dugger is

confined.

        Dugger’s motion for transfer of venue indicates he does not want his petition to be tried
in the Central District because he is dissatisfied with the rulings he received in that district. The
motion is denied as moot because the proper venue for this petition is in the Eastern District, not

the Central District.

        Pursuant to 28 U.S.C. § 1404(a) and Habeas L.R. 2254-3(b), and in the interests of

justice, this case is transferred to the United States District Court for the Eastern District of

California.

        The Clerk is directed to terminate all pending motions and transfer this case.



        IT IS SO ORDERED.

Dated: June 29, 2021
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   2
